Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention I and Species II without traverse in the reply filed on 12/17/21 is acknowledged.   Accordingly, claims 8-10 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Forster (US5,002,481), which shows all of the claimed limitations.  Forster shows: 

1. A liquefied fuel combustor comprising: a combustion chamber 2 having an intake 3,23, an exhaust 21, and a combustion path therebetween (figure); an 6,7,8 provided inside the combustion chamber and extending along a portion of the combustion path and at least one evaporator outlet aperture 19 to allow fuel out from the evaporator housing into the combustion chamber (figure); an inlet conduit 10 having an inlet end connectable to a liquefied fuel source outside the combustion chamber (inherent), an outlet end protruding inside the evaporator housing, and at least one evaporator inlet aperture associated to the outlet end, to allow fuel out from the inlet conduit into the evaporator housing (col. 3, line 52 – col. 4, line 28); an evaporation path extending from the evaporator inlet aperture to the evaporator outlet aperture in a counter-current flow direction opposite to the combustion path aperture along at least a portion of the length of the housing (figure); and an evaporation element positioned in the evaporation path, to receive fuel in the liquid state from the evaporator inlet aperture, and to expose a multiplied surface of the liquid fuel to heat from the combustion path for evaporation (figure).  
2. The liquefied fuel combustor of claim 1 wherein the evaporator housing is elongated and concentric to the combustion chamber (figure).  
3. The liquefied fuel combustor of claim 2 wherein the inlet conduit is elongated and concentric to the evaporator housing (figure).  
4. The liquefied fuel combustor of claim 1 wherein the at least one evaporator inlet aperture includes a plurality of apertures oriented radially across the outlet end of the inlet conduit (figure).  
5. The liquefied fuel combustor of claim 1 wherein the at least one evaporator outlet aperture includes a plurality of apertures oriented radially across the evaporator housing (figure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 7, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forster (US5,002,481) in view of Hoefs (EP0661511).  
Forster discloses substantially all of the claimed limitations including the evaporation section (heat exchange tubes 6,7,8 – see figure), but fails to explicitly teach the metal strands in the form of a helical spring in the evaporation section.
Hoefs, in the same or related field of endeavor (heat exchange tubes), teaches that it is known in the art to provide metal strands in the form of a helical spring 2 in the evaporation section (heat exchange tube) 1.
Hoefs teaches that such an arrangement provides for improved heat transfer performance (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the helical spring shaped metal strands as taught by Hoefs into the invention disclosed by Forster, so as to provide for improved heat transfer performance.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

January 11, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762